Citation Nr: 9918185	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-32 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1994 decision by the RO which denied an increase 
in a 40 percent rating for the veteran's service-connected 
low back disorder.  

In an August 1997 decision, the RO denied a claim for a total 
compensation rating based on individual unemployability.  The 
claims folder does not show that he was informed that such 
benefit was denied, and he has not submitted a notice of 
disagreement with the August 1997 decision.  As this has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's postoperative lumbar disc disease produces 
pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for a low back 
disability have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran served on active duty from January 1942 to August 
1945, and he sustained a back injury in a fall from a 
motorcycle during service in 1944.  He was treated for back 
complaints following service.  A herniated intervertebral 
disc in his lumbar spine was diagnosed in 1958, and a 
ruptured L5-S1 disc was removed in 1963.  

In August 1964 the RO granted service connection for 
postoperative residuals of a herniated lumbar disc, and a 10 
percent rating was assigned.  

Later treatment included surgery for a ruptured disc at L4 in 
September 1975.  

An August 1976 RO decision granted a higher rating of 40 
percent for the low back disability, effective in August 
1975; a temporary total convalescence rating based on 
surgery, effective from September 1975 through November 1975; 
and an increased rating of 60 percent thereafter.  In a March 
1978 decision the RO reduced the rating for the service-
connected low back condition to 40 percent, effective in June 
1978.  That schedular rating has been in effect ever since.

The veteran was seen for complaints of severe low back pain 
at a VA outpatient clinic in December 1993.  X-rays showed 
degenerative joint disease throughout the dorsal spine.

In February 1994 the veteran filed a claim for an increased 
rating for his service-connected low back disorder.

An April 1994 VA examination noted the veteran had complaints 
of pain in the low back.  Motor examination was 5/5 in the 
lower extremities.  He had negative straight leg raising.  He 
could bend forward and touch his knees, with complaints of 
back pain.  Sensory examination was normal.  He did not use a 
back brace, a cane, of a TENS unit.  The diagnoses were 
lumbosacral radiculopathy by history; and laminectomies in 
the past, residuals of lumbosacral radiculopathy.

VA outpatient records from April 1995 show the veteran was 
seen for complaints of low back pain.  X-rays of the 
lumbosacral spine showed degenerative arthritis.

In July 1995 Roland Caron, M.D., reported that an evaluation 
of the veteran's spine  showed forward flexion to 50 degrees 
(stopped by pain), hyperextension to 0 degrees, and right and 
left bending and rotation limited to 40 percent of normal.  
Straight leg raising was negative for sciatica, and he and 
tenderness in the low back.  Dr. Caron reported that the 
veteran had degenerative disc and joint disease of the low 
back, and it was opined that he was totally disabled.

At a hearing at the RO July 1995, the veteran testified that 
his back trouble had been increasing in severity and that he 
had trouble walking and sleeping.  He said he used a cane to 
walk and had shooting pains down his leg.  

At an August 1995 VA neurological examination, the veteran 
complained of low back pain which radiated into his right 
lower extremity.  Findings included bilateral 2+ knee jerks 
and 1+ ankle jerks.  The veteran complained of pain on 
straight leg raising to 30 degrees.  The veteran could 
forward flex to touch his knees and then complained of low 
back pain shooting into his right lower extremity.  Sensory 
examination showed loss of sensation to pinprick and touch of 
the right dermatome area.  The doctor noted the veteran had 
trouble ambulating due to pain and needed a walking 
assistance device such as a cane.  The impression was L5 
radiculapathy documented historically.  The doctor commented 
that the disability seemed to have worsened over time and 
that the veteran was moderately to severely disabled by 
radiculopathy.  In December 1995 the examiner reviewed the 
claims folder and indicated that no change was warranted in 
the examination report.

A number of statements from Gerald McGillicuddy, M.D., and 
related medical records, dated from November 1996 to April 
1997 were received.  Dr. McGillicuddy reported seeing the 
veteran for low back discomfort, and initially there were 
little or no signs of radiculopathy.  During this time the 
veteran complained of increased symptoms, and studies 
(including an MRI and a CT myelogram) showed spinal stenosis 
of the lumbar spine.  After conservative treatment, low back 
surgery was planned.  

The veteran was admitted to St. Vincent Hospital in May 1997 
for low back surgery.  On admission it was noted that he had 
a one year history of progressive low back pain with episodic 
buttock and leg pain, with no weakness or paresthesia.  He 
had significant decreased range of motion of the lumbosacral 
spine, with diminished knee and ankle jerks bilaterally.  
During the admission the veteran underwent surgery, performed 
by Dr. McGillicuddy, consisting of bilateral decompressive 
laminectomies at L3-4, due to spinal stenosis.  At hospital 
discharge, it was reported that the vetean had good relief of 
his preoperative radicular pain.  

A June 1997 VA examination noted that the veteran complained 
of low back pain on a regular basis for a number of years.  
He said he also had leg pain.  He reported that he had 
experienced no significant change in his low back symptoms 
following the May 1997 operation.  On examination he forward 
flexion of the thoracolumbar spine to 40 degrees, extension 
to 0 degrees, and bilateral lateral flexion and rotation to 
10 degrees.  He had 1-plus reflexes throughout and no obvious 
weakness of muscle groups.  There was no gross dermatomal 
pattern.  He walked slowly.  The impression was chronic low 
back pain.  EMG and nerve conduction studies showed mild L1-
S1 radiculopathy, with evidence of acute and chronic 
denervation; finding suspicious for an old L4-L5 
radiculopathy; and mild generalized peripheral neuropathy.

A November 1997 RO decision granted a temporary total 
convalescent rating from May 1, 1997 throught June 1997, 
based on the low back surgery, and a 40 percent rating for 
the low back disability was continued thereafter.




II Analysis

The veteran contends that his low back condition is more 
disabling than is represented by the 40 percent rating 
currently in effect.  His claim for an increased rating is 
well grounded, meaning plausible.  All relevant facts have 
been properly developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 C.F.R. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The maximum rating for limitation of motion of the lumbar 
spine is 40 percent, and such is assigned when severe in 
degree.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
maximum rating for lumbosacral strain is 40 percent, and such 
is assigned when severe in degree, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  These codes do not 
permit an increased rating in the instant case, since the 
veteran is already assigned the maximum 40 percent rating 
provided by these codes.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Over the years the veteran has had multiple operations for 
his service-connected low back condition, including one in 
1997.  Medical records in recent years, both before and after 
the 1997 operation, show low back pain as well as 
radiculopathy consistent with intervertebral disc syndrome.  
During this time the neurological symptoms have varied both 
in severity and frequency.  Some of the medical records 
suggest only severe intervertebral disc syndrome with 
recurring attacks and intermittent relief (the 40 percent 
criteria under Code 5293) while others suggest persistent 
neurological symptoms with little intermittent relief, as 
found in pronounced intervertebral disc syndrome (the 60 
percent criteria of Code 5293).

After considering the record as a whole, the Board finds that 
the evidence is approximately balanced as to whether the 
veteran's low back disability has worsened to the point that 
he has pronounced (60 percent) intervertebral disc syndrome.  
He is given the benefit of the doubt on this point.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, an increased rating, to 60 percent, for 
the low back disability is warranted.


ORDER

An increased rating, to 60 percent, for a low back disability 
is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

